DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 04/12/2022.
Claims 1-20 are pending.
Claims 1-20 have been amended. 
Response to Arguments
Applicant’s arguments, see pages 1-8 of Applicant’s Response filed 04/12/2022, with respect to the 35 U.S.C. 101, 103, and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 101, 103, and 112(b) rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 8, and 15, and their dependents, the prior art does not appear to teach, in the context of the systems and methods for validating transfers of transports on a blockchain, that a determination is made to validate a blockchain transaction based on a received timestamp, a result of the validation is sent to a plurality of other blockchain nodes, permissions to validate the transaction are received from the plurality of other blockchain nodes based on the time stamp, and responsive to receiving the permissions, a determination is made that a consensus has been reached among the first blockchain node and the plurality of other blockchain nodes which enables commitment of the transaction to a blockchain ledger distributed amongst the first node and the plurality of other blockchain nodes. Such a combination of elements is not taught or suggested by the prior art. 
Regarding the direction of claims 1, 8, and 15 to patent eligible subject matter under 35 U.S.C. 101, the ordered combination of elements represents a technical improvement in the art of shipping by allowing for validation of shipment transactions through consensus at a distributed ledger system improvement traceability and security in the art of shipping. Since the ordered combination of elements brings about a technical improvement to the art of shipping, the claims are not directed to the abstract ideas which they recite and are therefore directed to patent eligible subject matter under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasan, H.R., Salah, K. (2018). Blockchain-Based Solution for Proof of Delivery of Physical Assets. In: Chen, S., Wang, H., Zhang, LJ. (eds) Blockchain – ICBC 2018. ICBC 2018. Lecture Notes in Computer Science(), vol 10974. Springer, Cham. https://doi.org/10.1007/978-3-319-94478-4_10; hereinafter “Hasan”
Hasan teaches a blockchain shipment system wherein, when a shipment transaction is registered on a blockchain, the system may check the timestamp on the pick-up or delivery, compare the time to an expected or allotted time, and validate the transaction if within the expected or allotted time, and may allocate funds or costs based on this determination. Hasan further teaches that the system may forward the transaction to an agreed upon arbitrator if not within the allotted or expected time. Hasan, however, is silent as to the specific ordered combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628